DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LAMONT DAVIS,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3016

                         [November 30, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet, Judge;
L.T. Case No. 2010CF000850A.

  Lamont Davis, Mayo, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and FORST, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.